DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Currently there is no abstract on a separate page as required. 
Claim Objections
Claim 9 does not end in a period. Appropriate correction is required. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102 as being anticipated by US 2019/0290063 to Shei.
Regarding claim 1 Shei discloses a heat source (12, 14) arranged within an enclosure (ie. oven) and operable by a controller (34) that can control the heat energy [0027-0028], a first cooking conveyor in the oven (left 30, Fig. 2), a second conveyor in the oven (right 30, Fig. 2) that convey food products (28) past the heat source (12, 14, Fig. 2), the speeds of the conveyors independently controllable to adjust cooking time(s) [0041]. MPEP 2114.
Regarding claims 2, 3, 4, 5, 6, 11, 12, and 13 Shei further discloses a temperature sensor (32A, 32B) [0027] in the enclosure (Fig. 2) that can identify when a heater is heating at any output and change the temperature higher or lower and/or conveyor speed higher or lower in response [0041, 0044]. MPEP 2114.
Regarding claims 7, 8, 9, 10, and 14 Shei further discloses that the detected condition can be localized [0022] to a specific heat source [0022] (shown over individual conveyors in Fig. 2) and the detection can be through imaging [0027]. MPEP 2114.
Regarding claim 15 Shei further discloses that the food products can be different [0033, 0045]. MPEP 2114.
Regarding claims 16 and 17 Shei further discloses that the heat source can be a heating element [0021, 0053] with an effective surface area that varies as air blows across different surfaces (ie. more on top) (Figs. 3A, 4, and 6) and the heat source has an elongated dimension perpendicular to the direction of operation of the conveyors (each 66, Fig. 6). MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0290063 to Shei in view of US 2019/0239516 to Sergent.
Regarding claims 18-20 Shei does not discuss a mask.
However, Sergent discloses a mask (80) that are movable to block or not block heat directed toward a conveyor belt and food product to change the product temperature [0115-0118]. MPEP 2114.
The advantage of a mask movable to block or not block heat directed toward a conveyor belt and food product to change the product temperature is to quickly switch heating modes [0132]. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Shei by utilizing a mask movable to block or not block heat directed toward a conveyor belt and food product as in Sergent in order to quickly switch heating modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761